COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00964-CV
Style:                    In re TMX Finance of Texas, Inc; TitleMax of Texas, Inc.; and TMX
                          Finance LLC
Date motion filed*:       December 8, 2014
Type of motions:          Unopposed Motion for Extension of Time to File Response to
                          Mandamus Petition
Parties filing motions: Real Parties in Interest
Document to be filed:     Response

Ordered that motion is:

          Granted
               If document is to be filed, document due: December 16, 2014
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Although relators did not include the reporter’s record because they stated in their
          verification that no evidentiary testimony or exhibits were submitted at the hearing,
          the RPIs state that this record is needed for resolution of the petition and that the
          parties have requested it on an expedited basis and expected it early last week. See
          TEX. R. APP. P. 52.4(e), 52.7(a)(2). Accordingly, the real parties in interests’ motion
          for a 1-week extension of time to file a response to the mandamus petition is granted
          until December 16, 2014. See TEX. R. APP. P. 10.3(a)(2),10.5(b)(1).

Judge’s signature: /s/ Evelyn V. Keyes
                Acting individually

Panel consists of ____________________________________________

Date: December 16, 2014



November 7, 2008 Revision